Title: To Alexander Hamilton from James McHenry, 27 June 1799
From: McHenry, James
To: Hamilton, Alexander



Private & Confidl.
June 27th 1799

My dear Sir. I answer to yours (just rcd.) of the 25th inst.
It will be agreeable to me to see a troop of horse completely organised, that we may ascertain, as far as it is practicable, with so small a model, the improvements of which cavalry are yet susceptible. You may write therefore an official letter on the subject proposing it, and request my final directions. I shall give them.
General W. has certainly claims to promotion, and so far as it respects myself I shall not oppose it. It will be proper however, that General Washington be consulted before the least step be taken in the business. Your maxim is in general a good one: Half confidence is bad. Of this however be assured that until the commercial pursuits of this gentleman with, and expectations from Spain are annihilated, he will not deserve the confidence of government. Further I recommend it to you most earnestly to avoid saying any thing to him which would induce him to imagine government had in view any hostile project, however remote or dependent on events, against any of the possessions of Spain. I require this caution on good grounds.
Your affecy
J McHenry
Gen Hamilton
